Title: To George Washington from John Hanson, 19 December 1781
From: Hanson, John
To: Washington, George


                        
                            Sir,
                            Philadelphia. 19th Dec. 1781.
                        
                        I have the honor of enclosing a Report of the Secretary at War on a letter from Brigadier Genl Irvine at Fort
                            Pitt, which Congress have referred to your Excellency to take order upon. With sentiments of the highest respect and
                            esteem, I have the honor to be Sir, your Excellency’s Most obedt humble Servt
                        
                            John Hanson Presidt

                        
                     Enclosure
                                                
                            
                                Sir
                                Fort Pitt December 3d 1781
                            
                            Agreeable to the directions of Congress, I have Arranged the Troops here, in such a manner as to retain
                                no more officers than sufficient for the number of Men, The whole are now Reformed into four Companies, Viz. The 7th
                                Virginia Regiment Commanded by Colonel Gibson into two, and the late 8th Pennsylvania, also into two, the latter I
                                have stiled a Detachment from the Penna line—and have directed the Supernumerary Officers to repair forthwith to Join
                                their Respective Regiments in the Line.
                            I have dismissed several Civil Staff Officers the only one retained is Mr Saml Semple, who has been doing
                                the duty of Quartermaster ever since Mr Duncan was put under Arrest. I am of opinion some person to Act in that
                                Department is indispensibly necessary, And having no cause to fault Mr Semple’s conduct, have continued him untill the
                                pleasure of Congress is known—I am sorry to inform the Honble the Congess that General Clarkes Expedition has failed—He got no farther than the Rapids of the Ohio, from whence a number of his Men have returned here, several of his
                                Detached partys are killed or taken, particularly a Colonel Lochrey, who with about one hundred Men all Volunteers,
                                except a Company Commanded by Captain Stokely & were raised by Pennsylvania for the defence of Westmoreland
                                County—This party in their way down after the main body, were ambuscaded at the Mouth of the Miami River—and tis
                                said were all Cut to pieces—These misfortunes have thrown the people of this Country into great consternation,
                                specially, of Westmoreland County, where the loss of so many of their best Men, has thined and weakened their frontier
                                exceedingly. Many are preparing to retreat to the East side of the Mountain early in the Spring—It
                                is a prevailing opinion, (and I fear too well founded) that the Savages and British at Detroit will be so elated with
                                the miscarriage of General Clarke & others, that they will in all probability Visit this Post, or at least
                                harrass the whole Frontier country in the Spring, I assure your Excellency we are Ill provided for their reception,
                                Fort Pitt is a heap of Ruins, it never was tenable when in best repair. There is a much better position about four
                                miles down the river, at the Mouth of Shirtus Creek, where a Redoubt could be built at a small expence, I am certain
                                much smaller than to repair Fort Pitt, beside there are many advantages attending keeping a Garrison there, which
                                gives it a preferrence to this plan.
                            As I believe Reformations, & arranging the Troops were the first Objects Congress had in View by
                                sending me here, that being now nearly accomplished, and little danger to be apprehended of an Attack during the
                                winter, I request Congress will be pleased to permit me to go down the country, as far as Carlisle, for the Months of
                                January & February—If that Honble body think proper to continue me in this Command I will return in March, or
                                as soon as they please to direct.
                            However I flatter myself they will not insist on my continuance without allowing me a few more Regular
                                Troops, If I had 500 in addition to the few here, I could probably with the aid of the Militia, afford effectual
                                support to the Country, by being able to Act on the defensive, but I am persuaded it would answer a much better
                                purpose if we could Act offensively. There is great necessity in my opinion for speedily adopting some regular plan
                                for Action, or this Country had better be entirely evacuated and given up at once, as there is at present but small
                                prospect of saving the few Troops & Stores that are here—should the Enemy push us in April—I think proper
                                measures could be better concerted by my being present either with Congress or General Washington, as there are many
                                things which on such occasions can not be so well committed to paper—However shall submit to the pleasure of Congress
                                & in the mean time wait here for their Orders which I beg by the return of the Express, who I have directed to
                                wait your Excellencys Commands. I have the honour to be With perfect Respect Sir Your Excellencys Most Obedient Humble
                                Servant
                            
                                Wm Irvine

                            
                        
                        
                     Enclosure
                                                
                            
                                Sir
                                War Office 18th Decr 1781
                            
                            Upon reading General Irvine’s Letter referred I find it his Opinion that Fort Pitt should be given up and
                                a redoubt built at the mouth of Shirtus Creek four Miles down the Ohio and the garrison moved to that post this
                                Opinion he supports by shewing that Fort Pitt is now a heap of ruins that it never was tenable when in best repair
                                that the position at the mouth of the Shirtus Creek is much stronger ground & that Works might be erected
                                there with less expence than would again repair Fort Pitt. Although these reasons are very forcible yet I doubt
                                whether they would justify a removal of the Garrison at present.
                            For Pitt stands at the confluence of the Alleghany and Monongahela Rivers is commanded on the North by a
                                rising ground, about one hundred & fifty yards distant & from a Heighth on the South side of the Monongahala
                                distant about five or six hundred yards hence it is that it has been represented as untenable—it has been held
                                against a long & most violent attack of small Arms and therefore nothing is to be apprehended but from a
                                Cannonade & Bombardment should the Enemy thus attempt it, probably it would fall and so would any Work we
                                should build—If there is any real danger of an attack in the spring as early as April as General Irvine supposes it
                                will be impossible this Winter to erect such Works with the few Men in that part of the Country as will answer the
                                purpose intended—for if it is attempted at the Mouth of the Creek the Timber & even the Earth must be brought
                                a considerable distance—If therefore we should attempt a new Work & neglect the old one and the Enemy make
                                the attempt in the spring it is more than probable they would find the old Work out of repair the new one unfinished
                                & the Garrison divided.
                            There are other bad consequences that would attend a removal of the Garrison at this season, a very
                                considerable settlement which was planted under cover from an expectation of support from the garrison would be left
                                unprotected for it will be impossible for them to provide shelter for themselves at any other place at this late
                                season of the Year.
                            Besides, if the Garrison should be removed it will have an appearance of retiring & giving up a
                                part of the country we have long held tho’ in fact it is not so for the two Posts are nearly in the same latitude.
                            Should it be found necessary to abandon Fort Pitt in the Spring—I think policy will hint the propriety
                                of establishing a new Work some where up the Alleghany—by this we shall extend our possessions, cover the Settlements
                                in our rear and command the rRiver which leads into the Enemys Country & affords them now an easy conveyance
                                to our frontiers.
                            If Congress should be of opinion that the Garrison of Fort Pitt should not be removed this Winter I think
                                General Irvine should be Instructed immediately to employ the Garrison in repairing the Old Fort and the Block house
                                on the rising ground which commands it & when he has made the necessary arrangements he should be permitted to
                                return to Congress that the benefit of his advice may be had in digesting measures necessary for the security of our
                                Frontiers. I have the honor to be Your Excellencys Most Obedt Servt
                            
                                B. Lincoln

                            
                        
                        
                    